DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 11/22/22.  Applicant’s amendments to the claims have been entered and are made of record. The pending claims at this time are:
	Amended: 1, 8, 16
	Original: 2, 3, 5, 6, 7, 9-15, 17, 19, 20
	Cancelled: 4, 18 all of which stand rejected. 
Applicant’s IDS dated 09/07/22 has been reviewed and is being remitted herewith.
Response to Arguments
Applicant’s arguments with respect to pending claim(s) 1-3, 5-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  All previously made rejections are now withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 6,809,048 issued to Jacobs in view of USPUB 2014/0079919 issued to Bunnelle.
Regarding Claims 1, 5, 8-10, where Applicant seeks that an absorbent article having a wearer-facing side and an opposite garment-facing side, the article comprising a three-dimensional laminate, wherein the three-dimensional laminate comprises a first layer and a second layer; wherein the first layer is intermittently bonded to the second layer by a hot-melt adhesive so that the first layer comprises a plurality of protrusions not bonded to the second layer; and wherein the hot-melt adhesive consists essentially of a heterophase polymer having an enthalpy of fusion of at least 10 J/g, as measured according to the Enthalpy of Fusion Measurement Method; Applicant is directed the entire disclosure of USPN 6,809,048 issued to Jacobs specifically- Figure 2 which has the same structure as Applicant's figure 2. Jacobs teaches two layers where second layer has protrusions which are not bonded to the first layer. At column 1, lines 53-67, Jacobs shows three dimensionally texturized liquid resistant [absorbent articles] having a fibrous nonwoven layer and a liquid resistant layer. attaching the liquid resistant layer at a plurality of spaced apart bond locations. At Column 3, lines 37-45 Jacobs discloses that the liquid resistant layer can include a nonwoven web. The fibrous layer of the laminate is selected from various nonwoven fabrics including spunbond fiber webs, meltblown fiber webs, hydroentangled fiber webs and laminates thereof. Additionally, suitable materials for the fibrous layer include woven fabrics and knits.  The fibers may be natural (cotton) or synthetic.  Jacobs further teaches at Example 1 that the composite has heterophasic polymer comprising ethylene-propylene copolymer/propylene copolymer. At Column 9, lines 7-41 he discloses that the nonwoven can include natural fibers such as cotton and synthetic fibers such as polyolefins, polyamides, polyesters. Additionally, Figure 2 shows the discontinuous pattern of bonding and Ex. 2 teaches that the nonwoven is meltblown. At Column 5, line 5 the instant reference discloses adhesive bonding process to bond the layers.  Jacobs doesn’t expressively suggest the specifics of the adhesive which is remedied by the teachings of USPUB 20140079919A1 issued to Bunnelle. 
	Bunnelle discloses the use of hot melt adhesive and the heat of fusion for the propylene copolymer to be about 10 J/g to about 70 J/g, which overlaps with Applicant’s claimed range. Bunnelle at 0033 uses ASTM E793 to measure the fusion of the heterophasic copolymers.  He further teaches the addition of fillers or additives, antioxidants, stabilizers, tackifiers, brighteners, fragrants, colorant or pigments and plasticizers etc. in an amount of 0 to about 40 wt. % [0033-0047].  Bunnelle applies the adhesives in the same sort of disposable laminates as Jacobs [0054].  It would have been obvious to a skilled artisan before the effective filing date of the invention to have used the adhesive with its resultant properties as the adhesive employed by Jacobs. One would have been motivated to do so in order to provide laminates with multiple properties as suggested by Bunnelle where films that are adhesively bonded to a non-wovens substrates can be impermeable, permeable, porous or nonporous. [0012 Bunnelle].  Or a skilled artisan would choose to use a heterophasic adhesive where there is a need in the absorbent industry as many top sheets are coated with lotions or surfactants, use of a topsheet laminate that comprises low or substantially tackifier-free hot melt heterophasic adhesives may reduce any interaction between a tackifier and the lotions and/or surfactants and stick better.
	Regarding Claim 2, where Applicant seeks that the absorbent article of claim 1, wherein the heterophase polymer has an enthalpy of fusion of from about 15 J/g to about 40 J/g, as measured according to the Enthalpy of Fusion Measurement Method; see reasoning/rationale set forth in Claim 1 above.
	Regarding Claims 6, 7 and 20 Regarding Claim 6, where Applicant seeks that the absorbent article of claim 1, wherein the first layer is a nonwoven layer and comprises from about 15% and up to 100% of natural fibers, by weight of the first layer; Regarding Claim 7-that the absorbent article of claim 6, wherein the natural fibers are cotton fibers; Claim 20- that the absorbent article of claim 16, wherein the first layer is a nonwoven layer and comprises from about 15% and up to 100% of natural fibers, by weight of the first layer.
	Jacobs teaches the use of the natural fibers and specifically cotton but does not specifically disclose the amount or %.  It is the position of the Office that amounts or % of a specific fiber is an optimizable variable.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amounts or % of a specific fiber, weight per surface area of the fibers used within the composite, since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed weight is critical and has unexpected results. In the present invention, one would have been motivated to optimize the amount of the fiber within the composite to exhault the beneficial properties i.e. cotton is more absorbent. 
	Regarding Claim 5, where Applicant seeks that the absorbent article of claim 1, wherein the heterophase polymer comprises a propylene- ethylene copolymer; Applicant is directed to see reasoning/rationale as set forth in Claim 1 above.
.	Regarding Claim 3, 11, 12, 13 and 16- Claim 3-that the absorbent article of claim 1, wherein the hot-melt adhesive has a storage modulus higher than 0.3x106 Pa at 370C, as measured according to the Oscillatory Rheometry Test Method; Regarding Claim 11, that the absorbent article of claim 1, wherein the laminate has a Dry Peel Force higher than 0.15N/50.8 mm, as measured according to the Peel Force Measurement Method; Regarding Claim 12, that the absorbent article of claim 1, wherein the laminate has a Dry/Wet Peel Force Loss of less than 50%, as measured according to the Peel Force Measurement Method; Regarding Claim 13-wherein the laminate has a Fresh/Aged Peel Force Loss of less than 25%, as measured according to the Peel Force Measurement Method; Claim 16-An absorbent article comprising a laminate disposed on the garment-facing side of the article, wherein the laminate comprises a first layer and a second layer; wherein the first layer is intermittently bonded to the second layer by a hot-melt adhesive so that the first layer comprises a plurality of protrusions not bonded to the second layer; and wherein the adhesive has a storage modulus higher than 0.3x106 Pa at 37°C, as measured according to the Oscillatory Rheometry Test Method; 
The combination of Jacobs and Bunnelle disclose the selection of layered materials in absorbent articles, the use of adhesives, and the specific structure of absorbent articles, the person skilled in the art is able to adjust the enthalpy of fusion of the adhesive, the storage modulus, the adjustment of the materials of the first and second layers, the arrangement of the laminate, the arrangement of the holes, the selection of the laminate of the top and bottom layers according to the needs. While the peel force of the laminate is adjustable by the person skilled in the art based on the choice of adhesive disclosed by Bunnelle, it depending on the needs of the adhesion. 
	Additionally, with regards to the claimed resultant properties as desired in the aforesaid claims, would be inherent if not obvious to the combination of Jacobs and Bunnelle.  It is reasonable to presume so, as support for said presumption is found in the use of like materials (i.e. same layers of the absorbent, same fibers, same amounts, same adhesives and same final end use).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above, it would obviously have been present once the Jacobs/Bunnelle product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
	Regarding Claim 14, where Applicant seeks that the absorbent article of claim 1, comprising a three-dimensional laminate disposed on at least one side of the article selected from the wearer-facing side of the article and the garment-facing side of the article; Jacobs  teaches the laminate structure that is commonly used in absorbent articles for personal hygiene, such as disposable diapers for infants, training pants for toddlers, adult incontinence undergarments, and/or sanitary napkins are designed to absorb and contain bodily exudates, in particular large quantities of urine, runny BM, and/or menses (together the “fluids”). These absorbent articles may comprise several layers providing different functions, for example, a topsheet, a backsheet, and an absorbent core disposed between the topsheet and the backsheet, among other layers, if desired, thereby this limitation is met.
	Regarding Claim 15, where Applicant seeks that the absorbent article of claim 1, wherein the three-dimensional laminate is disposed on the wearer-facing side of the absorbent article, and the hot-melt adhesive is free of styrene block copolymers; as neither reference teaches using Styrene block copolymers, this limitation is met.
	Regarding Claim 17, where Applicant seeks that the absorbent article of claim 16, wherein the heterophase polymer has an enthalpy of fusion of from about 15 J/g to about 40 J/g, as measured according to the Enthalpy of Fusion Measurement Method; Applicant is directed to see reasoning/rationale as set forth in Claim 1 above.
	Regarding Claim 19, where Applicant seeks that the absorbent article of claim 16, wherein the heterophase polymer comprises a propylene- ethylene copolymer; Applicant is directed to see reasoning/rationale as set forth in Claim 1 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP